Case 8:21-cv-00418-JLS-JDE Document 17 Filed 06/02/21 Page 1 of 2 Page ID #:251



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:21-cv-00418-JLS-JDE                                         Date: June 02, 2021
 Title: Orlando Garcia L&O Aliso Viejo, LLC et al

  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

              Melissa Kunig                                           N/A
              Deputy Clerk                                       Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANTS:

               Not Present                                       Not Present

 PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: STAY

        Plaintiff’s complaint alleges violations of the Americans with Disabilities Act
 (ADA) and the Unruh Civil Rights Act, based on the allegation that Defendant’s hotel
 website violates 28 C.F.R. § 36.302(e) (the “Reservations Rule”). (Compl., Ex. 1 to
 Notice of Removal, Doc. 1.)
        As the parties are likely aware, four nearly identical lawsuits brought by Plaintiff’s
 counsel in this case (the Center for Disability Access) have been appealed to the Ninth
 Circuit:

        Love v. Marriott Hotel Services, Inc., No. 21-15458
        Arroyo v. JWMFE Anaheim, LLC, No. 21-55237
        Garcia v. Gateway Hotel L.P., No 21-55227;
        Garcia v. E.L. Heritage Inn of Sacramento, LLC, No. 21-15674.

 (collectively, the “Appeals”). Like the Plaintiff here, the plaintiffs in those cases allege
 that they visited the defendants’ hotel reservations websites, but the websites failed to
 identify the hotel’s accessibility features in sufficient detail, thus violating the ADA’s
 Reservations Rule. The defendants moved to dismiss the claims, which the district courts
 granted with prejudice. See Love v. Marriott Hotel Servs., Inc., No. 20-CV-07137-TSH,
 2021 WL 810252, at *8 (N.D. Cal. Mar. 3, 2021); Garcia v. Gateway Hotel L.P., No.
 ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                          1
Case 8:21-cv-00418-JLS-JDE Document 17 Filed 06/02/21 Page 2 of 2 Page ID #:252



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:21-cv-00418-JLS-JDE                                         Date: June 02, 2021
 Title: Orlando Garcia L&O Aliso Viejo, LLC et al

 CV2010752PAGJSX, 2021 WL 936176, at *5 (C.D. Cal. Feb. 25, 2021); Arroyo v.
 JWMFE Anaheim, LLC, No. SACV 21-00014-CJC-KESx, 2021 WL 936018, at *3 (C.D.
 Cal. Feb. 16, 2021); Garcia v. E.L. Heritage Inn of Sacramento, LLC, No. 2:20-cv-
 02162-JAM-DB, Doc. 17 (E.D. Cal. Mar. 23, 2021).
          “[T]he power to stay proceedings is incidental to the power inherent in every court
 to control the disposition of the causes on its docket with economy of time and effort for
 itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).
 Accordingly, “[a] trial court may . . . enter a stay of an action before it, pending
 resolution of independent proceedings which bear upon the case.” Leyva v. Certified
 Grocers of California, Ltd., 593 F.2d 857, 863 (9th Cir. 1979). The decision whether to
 stay an action is committed to the “sound discretion” of the district court and is based on
 weighing “the competing interests which will be affected by the granting or refusal to
 grant a stay . . . .” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962).
          The Ninth Circuit has never addressed the question of what accessibility
 information a hotel must provide on its reservation website, and the outcome of the
 Appeals will directly affect the outcome of this case. Accordingly, the parties are
 ORDERED to show cause, in writing, no later than five (5) days from the date of this
 Order, why the Court should not stay this action pending the outcome of the Appeals.
 Alternatively, the Court will consider the filing of a stipulation to stay a sufficient
 response to this Order.
          In light of the foregoing, the Scheduling Conference scheduled for June 4, 2021 at
 10:30 a.m. is VACATED.


                                                               Initials of Deputy Clerk: mku




 ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                          2
